 



Exhibit 10.4
SCHEDULE
TO
JO-ANN STORES, INC.
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
(As Amended and Restated)

              MAXIMUM SUPPLEMENTAL PARTICIPANT   RETIREMENT BENEFIT AMOUNT
Darrell Webb
  $ 750,000  
James Kerr
  $ 600,000  
Travis Smith
  $ 600,000  

     This Schedule is effective as of November 13, 2007, and supersedes any and
all previous Schedules.

            JO-ANN STORES, INC.
      By:   /s/ Beryl Raff         Beryl Raff, Chair, Compensation       
Committee of the Board of Directors     

                  By:   /s/ David Goldston         David Goldston        Senior
Vice President,
General Counsel and Secretary     

 